Martin, J.
delivered the opinion of the court. The plaintiff sues as endorsee of a promissory note, which was duly protested. The notice was put by the parish judge in the post office at Alexandria while the endorsee’s residence was out of the limits of that town but within a few rods of the boundary.
A post office is a proper place of deposit for notices, that are to be conveyed by mail to some other post office, or perhaps to be left on *159the road. But when the residence of the endorser is within the town or close on its borders, it is clear that the notice must be given to him there, as his opportunity of receiving it from the post office, is more distant and perhaps more precarious.
West’n. Dis'ct
October, 1826
Baldwin for the plaintiff, Thomas for the defendants.
The absence of the endorsee from home is not a reason to delay notice till his return, because he is supposed to arrange his affairs in such a manner that they may be attended to while he is abroad.
This case differs very little, indeed not at all from that of Clay vs. Oakley, lately determined.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.